Citation Nr: 0336185	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder, based on initial 
award.  

2.  Entitlement to an increased rating for low back strain, 
with degenerative changes, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The decision included a grant of service 
connection for post-traumatic stress disorder (PTSD), 
assigning the disability a 50 percent rating, effective from 
October 1998, the date of receipt of the claim, and an 
increased rating, from 0 percent to 20 percent, for low back 
strain, with degenerative changes, effective from February 
2001, the date of receipt of the claim for increase.  Those 
are the only issues the veteran appealed.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In July 2001, the RO granted service connection for post-
traumatic stress disorder, and assigned a 50 percent 
evaluation.  The veteran filed a timely appeal, contending 
that the rating was inadequate to compensate him for the 
disorder.  An October 2002 statement of the case (SOC) 
properly provided the veteran with the law and regulations 
pertaining to VCAA.  However, despite the RO's actions, they 
were not in compliance with VCAA.  Compliance requires that, 
once a "substantially completed claim" has been received, 
that the veteran be notified, via letter, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claims.  
A general form letter, prepared by the RO, not specifically 
addressing the disability or disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  In Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the Court concluded 
that "Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary." 

In this regard, once the veteran indicated his disagreement 
with the initial assignment of a 50 percent rating for PTSD, 
the RO had a duty to inform the veteran of the evidence they 
would obtain and the evidence he must provide to establish a 
basis for a higher rating.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  A general letter addressing these 
provisions is not sufficient.  The letter must be very 
specific as to what evidence VA has and exactly what evidence 
the veteran needs to provide.  If VA failed to discuss the 
notice requirement, VA did not consider all applicable 
provisions of law and provide an adequate statement of 
reasons or bases for its decision.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  In the veteran's case, the 
notifications to him have not met the standards required 
under the above-cited cases and this violation of due process 
must be addressed before the Board can undertake any action 
in this claim.  This violation of due process must be 
addressed before the Board can undertake any action in this 
claim.  

Recent decisions of the Federal Court in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), and in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) have also addressed 
shortcomings of VA in its application of VCAA.  

The Board notes that the assigned 50 percent rating is based 
on the initial award of that benefit, effective from October 
1998, the date of receipt of his claim.  Hence, that issue 
has been recharacterized as involving the propriety of the 
assignment of the initial rating because, where the question 
for consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In support of the veteran's claim for an increased rating for 
low back disability, he maintains he experiences radiating 
pain into his posterior thighs.  This would imply nerve 
involvement and the veteran requests his service-connected 
back disability also be evaluated under the criteria for 
intervertebral disc syndrome.  On September 23, 2002, there 
became effective revised schedular criteria for the 
evaluation of service-connected intervertebral disc syndrome.  
Those schedular criteria were again revised on September 26, 
2003.  To date, neither the veteran nor his representative 
has been provided a copy of the newly revised regulations; 
nor have those revised regulations been considered in the 
adjudication of the veteran's current claim.  

Further, the veteran's most recent VA examinations, which 
were conducted to determine the severity of his service-
connected PTSD and low back strain, with degenerative 
changes, took place back in May 2001, which is well over two 
years ago.  Where the available evidence is too old for an 
adequate evaluation of the veteran's current conditions, VA's 
duty to assist includes providing him with a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
light of the aforementioned, more contemporaneous 
examinations of these disabilities should be undertaken prior 
to the Board's adjudication of the veteran's current claims.  

The Board notes that the veteran maintains he is receiving 
Social Security benefits.  Information received from the 
Social Security Administration (SSA) notes that, as of August 
2001, he had been denied disability benefits but, as of June 
2002, he was entitled to SSI (Supplemental Security Income).  
Prior to adjudication of this claim, an up-date of any 
benefits he is actually receiving is required, along with 
copies of any SSA decision by an Administrative Law Judge if 
entitlement to disability has been granted, along with copies 
of supporting medical documents that are not already in the 
claims file.  VA has a duty to obtain SSA records when it has 
actual notice that the veteran is receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for both PTSD and low 
back disability.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO should obtain confirmation 
from the Social Security Administration 
whether the veteran is entitled to 
disability and/or SSI benefits and, if 
entitlement to disability benefits has 
been granted, the RO needs to obtain a 
copy of the Administrative Law Judge's 
decision granting the disability 
entitlement, along with supporting 
medical records that are not already in 
the veteran's claims file.  If the RO 
cannot obtain this information from the 
SSA, a notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

4.  The RO is to schedule the veteran to 
undergo VA psychiatric, orthopedic and 
neurological examinations to determine 
the nature and extent of his service-
connected PTSD and low back disorder.  
All indicated studies are to be 
performed, to include x-rays being taken 
of the low back.  Prior to the 
examinations, the claims folder, to 
include the service medical and service 
personnel records, must be made available 
to the physicians for review of the case.  
A notation to the effect that this record 
review took place should be included in 
each examiner's report.  

a)  Psychiatric examination:  The RO 
should schedule the veteran to undergo a 
comprehensive VA examination by a 
psychiatrist, preferably someone familiar 
with PTSD, to determine the nature and 
severity of the veteran's service-
connected PTSD.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  The examiner must provide a 
multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score; an explanation 
of what the score represents; and note 
the percentage of the GAF score 
representing impairment due solely to 
PTSD.  An assessment of impact of the 
veteran's PTSD on his ability to obtain 
and retain substantially gainful 
employment also should be provided.  The 
examination report must include all 
examination results, along with the 
rationale underlying all opinions 
expressed and conclusions reached, 
citing, if necessary, to specific 
evidence in the record.  The examiner's 
typewritten report should be associated 
with the other evidence on file in the 
veteran's claims folder.  

b)  Orthopedic and neurological 
examinations:  The RO should schedule the 
veteran to undergo comprehensive VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
the veteran's service-connected low back 
strain, with degenerative changes.  All 
appropriate tests and studies should be 
conducted, to include having x-rays taken 
of the lumbosacral spine, and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
all objective findings regarding the 
lumbosacral spine, including complete 
range of motion (provided in degrees, 
with standard or normal ranges of motion 
provided for comparison purposes).  The 
physician should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
low back.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  If the veteran is 
being examined during a period of "acute 
exacerbation" of his low back symptoms, 
the examiner should clearly so state.  
Otherwise, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon best medical judgment, as to 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss (beyond that which is demonstrated 
clinically) due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use..  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also include specific 
information regarding the frequency and 
duration of incapacitating episodes 
during the past 12 months.  On 
neurological examination, the examining 
physician should specifically comment 
regarding any neurological manifestations 
directly attributable to the veteran's 
service-connected low back strain, with 
degenerative changes.  Both the 
orthopedic and neurological examiners 
should offer opinions regarding the 
effect of the veteran's service-connected 
low back strain, with degenerative 
changes, upon his ability to engage in 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each conclusion 
reached and opinion expressed, should be 
set forth in a typewritten report.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate the issues on appeal, to 
include consideration of staged ratings 
when evaluating the PTSD issue, 
Fenderson; and consideration of the 
provisions of the rating schedule 
governing the evaluation of service-
connected intervertebral disc syndrome 
(Diagnostic Code 5293) prior to September 
23, 2002, and during the period from 
September 23, 2002 to September 26, 2003, 
as well as those recently-revised 
criteria for the evaluation of 
intervertebral disc syndrome and/or other 
disabilities of the spine which became 
effective September 26, 2003, when 
evaluating the low back issue.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


